Exhibit 10.32

 

AFFYMETRIX, INC.
A Delaware corporation

 

Change of Control Plan

 

(As Amended Through November 5, 2008)

 

This Change of Control Plan (the “Plan”) sets forth (i) the terms applicable to
equity awards of Affymetrix, Inc. (together with any successor to substantially
all of its business, stock or assets, the “Company”) in the event of a
transaction resulting in a Change of Control (as defined below) and (ii) the
receipt of severance benefits for Covered Persons of the Company in the event of
a transaction resulting in a Change of Control.

 

1.                         Treatment of Equity Awards. Upon the occurrence of a
Change of Control, or the execution by the Company of any agreement with respect
to a Change of Control, the Board shall take any one or more of the following
actions with respect to outstanding compensatory stock options, restricted
stock, restricted stock units or other equity awards (collectively, “Equity
Awards”) held by any Covered Person at such time:

 

(a)                                  provide that outstanding Equity Awards
shall be continued by the Company if the Company is the surviving entity or
shall be assumed, or equivalent Equity Awards shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof);

 

(b)                                 upon written notice to the holders of Equity
Awards, provide that all Equity Awards will become vested and, if applicable,
exercisable in full as of a specified time (the “Acceleration Time”) prior to
the Change of Control and will terminate immediately prior to the consummation
of such Change of Control;

 

(c)                                  in the event of a transaction resulting in
a Change of Control, under the terms of which holders of Common Stock, par value
$0.01 per share, of the Company (the “Common Stock”) will receive upon
consummation thereof a cash payment for each share of Common Stock surrendered
pursuant to such Change of Control (the “Acquisition Price”), provide that all
outstanding Equity Awards shall terminate upon consummation of such Change of
Control and each holder of such Equity Awards shall receive, in exchange
therefor, a cash payment equal to the amount (if any) by which the Acquisition
Price multiplied by the number of shares of Common Stock subject to such
outstanding Equity Awards (whether or not then vested), exceeds the aggregate
exercise price or purchase price, if any, of such Equity Awards.

 

2.                         Treatment of Equity Awards Upon Triggering Event.
With respect to any Equity Awards remaining outstanding following a Change of
Control, upon a Triggering Event, a Covered Person’s Equity Awards shall become
fully vested subject to compliance with Section 3 below. Notwithstanding the
foregoing, to the extent that any applicable laws or regulations of the
applicable jurisdiction in which the Covered Person is employed requires certain
treatment with respect to Equity Awards upon a Triggering Event, the Covered
Person shall be entitled to the more

 

--------------------------------------------------------------------------------


 

beneficial treatment provided by either (i) the applicable laws or regulations
of the applicable jurisdiction or (ii) this Plan, but not both. To the extent
any Equity Awards are to be settled in cash pursuant to Section 1 or this
Section 2, such Equity Awards shall be settled as promptly as practicable but no
later than two and one-half months (2-1/2) months after the end of the taxable
year of the Covered Person in which such Equity Awards become vested.

 

3.                         Enhanced Severance. (a) Upon a Triggering Event
following a Change of Control, the following Covered Persons shall receive a
severance payment equal to the following amount of their base salary:

 

COVERED PERSON POSITION

 

SEVERANCE PERIOD

Executive Chairman, EVP, CEO, President

 

24 months

Senior VP

 

15 months

VP

 

12 months

Director

 

9 months

Level 5 or Above

 

6 months

Level 4 or Below

 

3 months

 

(b)         All severance benefits under this Plan shall be conditioned on the
Covered Person signing and letting become effective a general release of claims
(the “Release”) in a form acceptable to the Company. The Covered Person shall
sign such Release within 45 days following termination. All severance payments
under this Plan shall be made in a lump-sum within 10 days after the later of
the termination date and the date on which the Release becomes effective, and,
in any event, no later than two and one-half (2-1/2) months after the end of the
taxable year of the Covered Person in which the termination date occurs. All
amounts paid under this Plan shall be reduced by any applicable taxes or any
other amounts required to be paid or withheld by the Company.

 

(c)          In the event of termination of a Covered Person with a housing
loan, such Covered Person will have one year to settle the loan with the
Company. During such year, the Covered Person will continue to make interest
payments to the Company.

 

(d)         The Company will continue to provide health benefits (which may be
through COBRA premium reimbursement or subsidizing) to each Covered Person at
the same cost to such Covered Person as prior to the Change of Control for the
period of time set forth in Section 3(a) under “Severance Period” or, if
earlier, until such Covered Person becomes eligible for group health benefits
from another employer.

 

(e)          The Company will provide each Covered Person outplacement services
following termination of employment for a period of six months for Executive
Officers, Vice Presidents and Directors and two months for all other Covered
Persons.

 

(f)            Notwithstanding the foregoing, to the extent that any applicable
laws or regulations of the applicable jurisdiction in which the Covered Person
is employed requires certain treatment with respect to Enhanced Severance
provisions set forth in this Section 3, the Covered Person shall be entitled to
the more beneficial treatment provided by either (i) the applicable laws or
regulations of the applicable jurisdiction or (ii) this Plan, but not both.

 

--------------------------------------------------------------------------------


 

4.                         Definitions. For purposes of this Plan, the following
terms shall have the following meanings:

 

(a)                                  “Cause” shall mean any of the following by
a Covered Person:

 

(i)                                     willful and continued failure to
substantially perform his or her duties to the Company (other than as a result
of total or partial incapacity due to physical or mental illness);

 

(ii)                                  any willful act or omission constituting
dishonesty, fraud or other malfeasance against the Company;

 

(iii)                               conviction of a felony under the laws of the
United States or any state thereof or any other jurisdiction in which the
Company conducts business; or

 

(iv)                              breach of any of the material policies of the
Company including being under the influence of illicit drugs or alcohol at work
or on the Company’s premises.

 

(b)                                 “Change of Control” shall mean:

 

(i)                                     any merger or consolidation which
results in the voting securities of the Company outstanding immediately prior
thereto representing immediately thereafter (either by remaining outstanding or
by being converted into voting securities of the surviving or acquiring entity)
no more than 50% of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation;

 

(ii)                                  during any period of 12 consecutive
calendar months, the individuals who at the beginning of such period constitute
the Company’s Board of Directors (the “Board”), and any new directors whose
election by such Board or nomination for election by stockholders was approved
or recommended by a vote of at least a majority of the members of such Board who
were either directors on such Board at the beginning of the period or whose
election or nomination for election as directors was previously so approved or
recommended, for any reason cease to constitute at least a majority of the
members thereof;

 

(iii)                               any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
as amended (“Exchange Act”))(a “Person”) shall become the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of at
least 50% of the total voting power represented by the Company’s then
outstanding voting securities; or

 

--------------------------------------------------------------------------------


 

(iv)                              any sale of all or substantially all of the
assets of the Company.

 

(c)                                  “Covered Person” or “Covered Persons” shall
mean a full-time employee of the Company or any of its wholly-owned subsidiaries
or a member of the Board of Directors of the Company who, as applicable, is
either employed by the Company or serving as a director immediately prior to a
Change of Control.

 

(d)                                 “Triggering Event” shall mean:

 

(i)                                     a Covered Person’s employment is
terminated by the Company (or any successor or acquiror) without Cause in
connection with, or within twelve (12) months following, a Change of Control;
provided, however, if an employee is terminated by the Company in connection
with a Change of Control but immediately accepts employment with the Company’s
successor or acquiror, such employee will not be deemed to be covered by this
subsection (i), but if such employee is terminated without Cause by the
successor or acquiror within the twelve (12) months following the Change of
Control, this subsection (i) will apply;

 

(ii)                                  the Covered Person, in connection with a
Change of Control, is not offered Comparable Employment. For purposes of the
foregoing, “Comparable Employment” shall mean, (a) in the case of a Covered
Person at the director level or above, (i) employment on terms which provide the
same or greater rate of base pay or salary as in effect immediately prior to a
Change of Control, (ii) no material reduction in job duties and responsibilities
as such Covered Person had prior to a Change of Control and (iii)  equivalent or
higher target bonus opportunity to the target bonus opportunity of the Covered
Person in effect immediately prior to the Change of Control, and (b) in the case
of all Covered Persons, a principal work location that is no more than
forty-five (45) miles from the Covered Person’s principal work location
immediately prior to the Change of Control; provided, however, if such Covered
Person accepts employment that is not Comparable Employment, such employee shall
not be covered by this subsection (ii);

 

(iii)                               after accepting employment with the Company
(or any successor or acquiror) after a Change of Control, the Covered Person
resigns employment within six (6) months following a Change of Control due to a
Material Change in the Covered Person’s Terms of Employment. For purposes of the
foregoing, a “Material Change in the Covered Person’s Terms of Employment” shall
occur if, without the Covered Person’s written consent: (a) in the case of a
Covered Person at the director level or above, (i) the Covered Person’s base
salary or job duties and responsibilities are materially reduced from those in
effect immediately prior to a Change of Control or (ii) the Covered Person is
subject to a substantial reduction in target bonus opportunity from the target
bonus opportunity

 

--------------------------------------------------------------------------------


 

of that Covered Person in effect immediately prior to the Change of Control, or
(b) in the case of a Covered Person at Level 6 or above, such Covered Person’s
principal work location is to be moved more than forty-five (45) miles from the
Covered Person’s principal work location immediately prior to a Change of
Control; or

 

(iv)                              with respect to a Covered Person who is a
member of the Board immediately prior to a Change of Control, such member of the
Board is asked to resign or not stand for reelection without Cause in connection
with or within 12 months following a Change of Control.

 

5.                         Section 409A. Notwithstanding anything to the
contrary in this Plan, if a Covered Person is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code, as amended
(“Section 409A”) and the regulations thereunder, as determined under the
Company’s established methodology for determining specified employees, as of the
date of such Covered Person’s “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) (or any successor regulation), and if any
payments or entitlements provided for in this Plan constitute a “deferral of
compensation” within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting such Covered Person to
additional tax, interest or penalties under Section 409A, then any such payment
and/or entitlement which is payable during the first six months following such
Covered Person’s “separation from service” shall be paid or provided to such
Covered Person in a lump sum on the first business day immediately following the
first to occur of (i) the six-month anniversary of such Covered Person’s
“separation from service” and (ii) the date of such Covered Person’s death.

 

6.                         Amendment of Plan. The Board shall have the power to
amend this Plan from time to time in its discretion prior to the occurrence of a
Change of Control. Following a Change of Control, this Plan may not be
terminated or amended in a manner adversely to any Covered Person for 12 months
following a Change of Control. The termination or amendment of the Plan at any
time shall not affect any benefits to which a Covered Person has previously
become entitled hereunder.

 

7.                         Mediation and Arbitration. The parties agree that any
and all disputes, claims or controversies arising out of or relating to this
Plan shall be submitted to Judicial Arbitration and Mediation Services (“JAMS”),
or its successor, to the extent possible in the location which is the location
of a Covered Person’s principal work place, under the auspices and rules of
JAMS, for mediation, and if the matter is not resolved through mediation, then
it shall be submitted to JAMS, or its successor, for final and binding
arbitration. The provisions of this Section may be enforced by any court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the party against whom enforcement is ordered.

 

8.                           Superseding Plan. This Plan (i) shall be the only
plan with respect to benefits provided to Covered Persons of the Company upon a
transaction that results in a Change of Control and (ii) shall supersede any
other plan with respect to a transaction resulting in a Change of Control
previously adopted by the Company.

 

--------------------------------------------------------------------------------